DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s preliminarily amended claim set received 06/14/2019.  Currently, claims 64-83 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The metes and bounds of claim 64 cannot be determined from the claim language.  Specifically, the limitation of “the expansion of the expansile element providing the sole force under which enteral fluid is delivered from the pouch,” is unclear because it can have several interpretations.  As presented, it appears as though expansion of the element must be in progress as fluid is being delivered; or that fluid can only be delivered while the expansile element is expanding.  However, according the specification and the other claims, as fluid is delivered, the expansile element is contracting (see for example, claim 66).  This could also be interpreted as fluid being delivered from the expansile element as the expansile element is filled.  The specification clarifies that “when 
Claim 73 recites the limitation "the bore" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, the examiner suggests amending the limitation to “a bore”.
Regarding claim 73, claim limitation “means for adjusting the bore” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of a specific structure for performing the function.  The specification states “The regulator 15 is adjustable between at least three different positions corresponding to an off position, a fully on position, and at least one intermediate position.”  There is no structure named for performing those positional changes within the regulator. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	The examiner suggests amending the limitation to “wherein the regulator comprises a flow channel, the regulator configured to adjust the bore of the flow channel”, in order to overcome this rejection.

Regarding claim 77, the phrase "such as" in line 3 and line 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
77 contains the trademark/trade name ENfit®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a global enteral feeding connector and, accordingly, the identification/description is indefinite.
Claim 78 recites the limitation "the pressure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The expansile element has not been defined as having a pressure, and it is further unclear what “the pressure” applied by the expansile element is applied to.  The examiner notes that amending this claim or previous independent claim 64 to define that the expansile element applies a pressure to the fluid would overcome this rejection.
Claim 79 recites the limitation "the volume" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Amending the limitation to “a volume” or otherwise first defining that the expansile element defines a volume would successfully overcome this rejection.

Claim 81 recites the limitation “the secant modulus of elasticity" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 81 further recites the claim ranges, and the final limitation of “or approximately 0.5MPa”.  However, a secant modulus of elasticity must be defined at a specific point, so the 0.5MPa should be defined in accordance with the other limitations. For example, the specification notes 0.5MPa is at a circumferential extension from 300% to 500% [0027].  Thus, this portion should be added to the final limitation.
The remaining claims not detailed above are rejection based upon their dependency from an unclear claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 64-70, 72, 74, 77, 83 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,372,578 to Kriesel.

Regarding claim 65, Kriesel discloses the enteral feeding apparatus as claimed in claim 64 wherein, when the pouch is filled with enteral fluid, the pouch substantially conforms to the shape of the inner surface of the surrounding barrier (column 7 lines 49-52).
Regarding claim 66, Kriesel discloses the enteral feeding apparatus as claimed in claim 64 wherein, as fluid is delivered from the pouch, a space is formed between the pouch and the barrier (column 7 line 66 – column 8 line 2).
Regarding claim 67, Kriesel discloses the enteral feeding apparatus as claimed in claim 64 wherein the barrier comprises a membrane (column 6 line 45-55, outer paper wrap 42, or barrier laminate structure 41 can each be interpreted as a membrane.)
Regarding claim 68, Kriesel discloses the enteral feeding apparatus as claimed in claim 67 wherein the membrane (41) comprises a laminate including a metallic layer (column 6 line 48, 41 is a metallized wrap) and/or a PET layer.

Regarding claim 72, Kriesel discloses the enteral feeding apparatus as claimed in claim 64 further comprising a regulator (40 delivery spike assembly for connection with fluid outlet port assembly 35) for regulating the flow of enteral fluid from the pouch.
Regarding claim 74, Kriesel discloses the enteral feeding apparatus as claimed in claim 72 wherein the regulator (40) comprises a friction regulator (65; the examiner asserts since the fluid must flow through 65 and is controlled via contact with material contained therein 67 the device is a friction regulator; column 7 line 30-37).
Regarding claim 77, Kriesel discloses the enteral feeding apparatus as claimed in claim 75 wherein the regulator comprises an inlet port (33) having engagement features (36) for engagement with connector (the examiner notes inlet port is a check valve assembly which is capable of connection with other connectors and compatible luer adaptors) such as a Luer or ENFit® connector and an outlet port (35) having engagement features (34) for engagement with a connector (40) such as a Luer or ENFit® connector. (The examiner notes the connector is connected to 40 via threads, and may be capable of connection with a compatible threaded luer connector.  As currently presented Luer and Enfit® compatibility appear optional.)
Regarding claim 83, Kriesel discloses the enteral feeding apparatus as claimed in claim 64 wherein the expansile element comprises a silicon elastomer.  (Column 6 line 6, rubber is a silicone elastomer; line 12: silicon polymers; line 20: floro-silicones and fluroelastomers)
64-65, 69-75, 79, 82-83 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0255498 to Houle.
Regarding claim 64, Houle discloses a portable enteral feeding apparatus (30, abstract) comprising a pouch (33, fig. 3) which defines a reservoir ([0265] elastomeric bag can hold one or more solutions) for enteral fluid and having an outlet (34) for delivery of enteral fluid from the pouch, the pouch being formed by an expansile element having an expanded filled configuration and a collapsed configuration ([0265] flexible elastomeric), the expansion of the expansile element providing the sole force under which enteral fluid is delivered from the pouch ([0265] intra-bladder gas volume 35 is within the bag 33 and pressurizes the bag), the apparatus further comprising a substantially gas impermeable barrier (32, surrounds 33, [0264] air-tight) surrounding the pouch.
Regarding claim 65, Houle discloses the enteral feeding apparatus as claimed in claim 64 wherein, when the pouch is filled with enteral fluid, the pouch substantially conforms to the shape of the inner surface of the surrounding barrier. ([0269] when bladder fills, there is no volume between 33 and 32).
Regarding claim 69, Houle discloses the enteral feeding apparatus as claimed in claim 64 comprising an inner barrier which is surrounded by the expansile element. ([0265] bladder can have inner layers; inner layers can include metal foil barrier.)
Regarding claim 70, Houle discloses the enteral feeding apparatus as claimed in claim 64 wherein the apparatus is free-standing. (fig. 3, figure 13 also is surrounded by 32 but not shown in picture)

Regarding claim 73, Houle discloses the enteral feeding apparatus as claimed in claim 72 wherein the regulator comprises a flow channel (lumen through 62) and means for adjusting the bore of the flow channel (64A, 64B).
Regarding claim 74, Houle discloses the enteral feeding apparatus as claimed in claim 72 wherein the regulator comprises a friction regulator (62 is a friction regulator).
Regarding claim 75, Houle discloses the enteral feeding apparatus as claimed in claim 72 wherein the regulator comprises a coiled tube (62 is a coiled tube friction regulator).
Regarding claim 79, Houle discloses the enteral feeding apparatus as claimed in claim 64 wherein the volume of the expansile element in the expanded filled configuration is from 50ml to 1000ml ([0569] 50 mL solution), 250 to 750ml, 400 to 600ml, or approximately 500ml.
Regarding claim 82, Houle discloses the enteral feeding apparatus as claimed in claim 64 wherein the apparatus is configured to deliver a flowrate of from 1 to 1500ml/hr, 50 to 1000 ml/hr, 250 to 750 ml/hr or approximately 500ml/hr. ([0522, flow rate of 1mL/min covers to 60 mL/hour; 5mL/min is 300 mL/hr, etc.)
Regarding claim 83, Houle discloses the enteral feeding apparatus as claimed in claim 64 wherein the expansile element comprises a silicon elastomer ([0265] elastomeric silicone, silicone RTV, and so on).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 69, 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriesel.
Regarding claim 69, in the referenced embodiment, Kriesel does not disclose an inner barrier which is surrounded by the expansile element.  However, in alternative embodiments, such as figure 41, expansile element (300) has multiple membrane layers, thus the inner most layer (304a) is surrounded by outer membrane (304c), which can be interpreted as the expansile element.  Kriesel discloses the multiple and varying layers in order to control permeability, since each layer can have a selected material, thickness, and permeability.  (column 15 lines 21-31)  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have an inner barrier layer in order to control the needed permeability of the expansile element.  
Regarding claim 80, Kriesel discloses applicant’s basic inventive concept substantially as claimed as disclosed above, but does not disclose the specific wall thickness of the expansile element in the expanded state.  However, Kriesel discloses the use of silicones, and other floroelastomers (column 6 lines 12, 20), and further teaches varying the thickness of the film elastomers in order to achieve a desired permeability (column 9 lines 31-45).  Kriesel specifically teaches “the selective arrangement of the different films, each with its own individual permeability in ascending order, will dictate the direction of flow of selected gases and vapors through the stored energy means (column 9 lines 40-45).  Before the effective filing date of applicant’s invention, it would have been considered an optimization within the prior art conditions to arrive at the claimed ranges, .
Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriesel in view of US 2003/0202719 to Wilkes. 
Regarding claim 71, Kriesel discloses applicant’s invention substantially as claimed as disclosed above, but does not disclose wherein the pouch comprises a bottom gusset.
Wilkes discloses a flexible bottle for holding liquids therein, with gussets formed at the bottom to provide stability when the bottle is partially or wholly filled [0008].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide gussets in the bladder of Kriesel in order to provide stability as the bag is being filled.  
  Claims 76, 78, 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriesel.
Regarding claim 76, Houle discloses the apparatus substantially as claimed as disclosed above, but does not disclose a plurality of coiled tubes wherein the coiled tubes are configured for engagement with one another to adjust the length of the regulator.  The coiled tube has connectors at each end (79, 79A, figure 38, para. [0361]).  However, having multiple coiled tube to be joined together would be considered a mere duplication of parts, rendered obvious the advantage of providing a proper length from the apparatus to a user, having no patentable significance because an unexpected result is not produced.  

Regarding claim 81, Houle does not disclose the secant modulus of elasticity of the bladder.  However, in applicant’s specification, applicant notes that two-part RTV silicones can extend to 800% without permanent deformation and have a suitable wall thickness and FOS to prevent burst ([0231] of publication).  Thus, the secant modulus of elasticity is a known property of the particular material.  Houle discloses the use of silicone RTV (among other elastomers [0265]), thus the material property includes the secant modulus of elasticity, without being explicitly disclosed.  It would have been obvious to one of ordinary skill in the art to use silicone RTV based upon the desired stress and .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0178833 to Sacchetti et al. discloses an enteral feeding system with a coiled tube for delivery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 10:00am - 3:00pm, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783